Pee Ouriam :
We are of opinion that the costs of the demurrer were not capable of assignment at the time when such costs are said to have been assigned. They were not interlocutory, but final costs. They could not be enforced by precept or otherwise at this stage of the action. The plaintiff cannot recover them until judgment is rendered upon the issues in the cause generally. (Palmer v. Smedley, 13 Abb. Pr., 185; Mora v. Sun Mutual Ins. Co., Id., 304.)
Order affirmed.
Present — Brady, P. J., and Barrett, J.
Order affirmed, with $10 costs, and disbursements.